

CTS Corporation
Form 10-Q
Third Quarter 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT (10)(a)


 CTS CORPORATION
PERFORMANCE SHARE AGREEMENT




THIS AGREEMENT (this “Agreement”), made by and between CTS CORPORATION, an
Indiana corporation (together with any successors to all or substantially all of
the business of such corporation, the "Company"), and Vinod M. Khilnani (the
"Grantee").  Except as expressly provided herein, capitalized terms used herein
shall have the meaning ascribed to such terms under the Company's 2004 Omnibus
Long-Term Incentive Plan (the "Plan").


The execution of a Performance Share Agreement substantially in the form hereof
has been authorized by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors. The Company hereby confirms to the Grantee,
effective as of the Date of Grant, pursuant to the Plan, the grant of
Performance Shares described below in Section 1 of this Agreement subject to the
terms and conditions of the Plan and the terms and conditions described below.


1.  Grant. Subject to the terms set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee three awards of 8,333, 8,333 and 8,334
Performance Shares respectively, together with the opportunity to earn up to an
additional approximately 50% of such Performance Shares (the “Award”), which the
Grantee may earn during each of three separate performance periods (the
“Tranches”), subject to a maximum of 25,000 Shares that may be earned in the
aggregate.
 
2.  Performance Periods.  The performance periods will commence on July 2, 2007,
July 2, 2008 and July 2, 2009 respectfully, the performance periods will end on
July 1, 2010 (the “First Performance Period”), July 1, 2011 (the “Second
Performance Period”), and July 1, 2012 (the “Third Performance Period”),
respectively.  The term “Performance Period” refers to any of the First
Performance Period, the Second Performance Period or the Third Performance
Period, as applicable, and the term “Vesting Date” refers to any of July 1,
2010, July 1, 2011 or July 1, 2012, as applicable.
 
3.           Performance Measure.  For purposes of this Agreement, “Performance
Measure” means the Relative Total Stockholder Return goals established by the
Committee for the Performance Period based on the Total Stockholder Return of
the Company during each Performance Period relative to the Total Stockholder
Return of a benchmark peer group comprised of the 32 entities set forth on
Exhibit A (each, a “Peer”).  For purposes of this Agreement, “Total Stockholder
Return” means the appreciation in the price of a share of common stock plus
reinvested dividends (including dividends paid in cash or other property) over a
specified period of time.  Such peer group of entities (the “Peer Group”) will
be adjusted during the Performance Period, if necessary, as determined by the
Committee, according to the protocol set forth on Exhibit A.


The Performance Measure for the Performance Period covered by this Agreement is
set forth on Exhibit B.  The following applies with respect to the Performance
Measure:
 
(a)  
The Total Stockholder Return of the Company and each Peer will be determined and
the Performance Measure evaluated separately for each Performance Period, and
the Award will be determined based on the matrix set forth on Exhibit B (the
“RTSR Matrix”); and

 
(b)  
In no event shall the Grantee be entitled to receive more than 25,000 Shares
under this Agreement in the aggregate.



4.           Earning Performance Shares; Settlement of Award.  Performance
Shares will be earned and become non-forfeitable on the respective Vesting Date
for each Performance Period in accordance with the RTSR Matrix; provided,
however, that, except as otherwise provided in this Section 4, the Grantee
remains in the continuous employ of the Company during the applicable
Performance Period and is an employee of the Company on the applicable Vesting
Date.  Each Tranche of Performance Shares will be forfeited to the extent that
they are not earned at the end of the applicable Performance Period or, except
as otherwise provided in this Agreement, if the Grantee ceases to be employed by
the Company at any time prior to the end of the Performance Period.



--------------------------------------------------------------------------------


Performance Shares will be settled on the basis of one Share for each
Performance Share that vests and is earned during the applicable Performance
Period.  Shares will be issued or transferred to the Grantee in settlement of
Performance Shares that vest and are earned during an applicable Performance
Period, less applicable taxes, as soon as practicable after the determination by
the Committee of the level of attainment of Relative Total Stockholder Return
for each Performance Period (but in no case later than 60 days after the
applicable Vesting Date) (“Settlement Date”).  The Company’s obligations to the
Grantee with respect to earned and vested Performance Shares will be satisfied
in full upon the distribution of one Share for each Performance Share earned and
vesting during the applicable Performance Period.  On each Settlement Date, the
Company may, at its election, either:
 
(a)  
credit the number of Shares to be issued or transferred to the Grantee as of
that Settlement Date to a book-entry account in the name of the Grantee held by
the Company’s transfer agent; or

 
(b)  
deliver to the Grantee a certificate representing the number of Shares
transferred or issued to the Grantee as of that Settlement Date.



Subject to Section 3(b) of this Agreement, upon the first to occur of the
following events while the Grantee is employed by the Company, all 25,000
Performance Shares granted hereunder and that have not been previously earned or
forfeited shall vest and be deemed earned under this Agreement:


(a)  
the Grantee becomes disabled;



(b)  
the Grantee dies; or



(c)  
a change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company.

 
5.  Tax Withholding.  The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Performance Shares pursuant to this Agreement.  To the
extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Performance Shares, as the case may be, that the Grantee shall pay such taxes or
make provisions that are satisfactory to the Company for the payment thereof
within the 60-day payment period.


Unless otherwise determined by the Committee, the Company shall retain Shares
otherwise deliverable on any Settlement Date in an amount sufficient to satisfy
the amount of tax required to be withheld; provided, that such amounts shall not
exceed the statutorily required minimum withholding. The determination of the
number of Shares retained for this purpose shall be based on the Fair Market
Value of the Shares on the Settlement Date.


6.           Rights Not Conferred.  The Grantee shall have none of the rights of
a stockholder with respect to the Performance Shares, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof.  The Grantee is further
advised that until distribution, the Company’s obligation will be merely that of
an unfunded and unsecured promise of the Company to deliver Shares in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor.  No assets of the Company will be held as collateral
security for the obligations of the Company hereunder, and all assets of the
Company will be subject to the claims of the Company’s creditors.


7.           Agreement Not Assignable.  This Agreement and the Performance
Shares awarded hereunder are not transferable or assignable by the Grantee;
provided, that no provision herein shall prevent the distribution of Shares to
the Grantee’s estate or designated beneficiary, in the event of the Grantee’s
death.


8.           Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, or corporate transaction or event having an effect
similar to the foregoing, the Committee shall adjust the Award, as provided by
the Plan.
 
9.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal substantive laws of the State of Indiana.


10.           Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment to the Plan or the Agreement shall
adversely affect the value or number of the Grantee’s Performance Shares without
the Grantee’s written consent, except to the extent necessary to comply with the
provisions of Section 409A of the Code.


2

--------------------------------------------------------------------------------


11.           Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code.  Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted and applied in a manner consistent with such
intention.  As used herein, “Code” means the Internal Revenue Code of 1986 as
amended from time to time, and any interpretations thereof issued by the U.S.
Treasury Department on which the Company is permitted to rely.
 
12.           Effect on Other Employee Benefit Plans.  The value of the
Performance Shares granted pursuant to this Agreement shall not be included as
compensation, earnings, salary or other similar terms used when calculating the
Grantee’s benefits under any employee benefit plan sponsored by the Company or
any subsidiary, except as such plan otherwise expressly provides.  The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s employee benefit plans.


13.   Severability.  If any provision of the Plan or this Agreement is, becomes,
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or award hereunder under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or award, such provision shall be stricken as to such jurisdiction or
award, and the remainder of the Plan or Agreement shall be in full force and
effect.


14.           Construction.  The Performance Shares granted hereunder are being
issued pursuant to Sections 3(s), 7 and 11 of the Plan (“Performance Awards”)
and are subject to the terms of the Plan.  A copy of the Plan has been given to
the Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company.  To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.


15.           Data Protection.  By signing below, the Grantee expressly consents
to the transfer and use of personal data by the Company and its agents in
connection with the administration of this Award.


16.           Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.




The undersigned hereby acknowledges receipt of an executed original of this
Performance Share Agreement and accepts the Performance Shares granted
thereunder on the terms and conditions set forth herein and in the Plan.






Date:  August 1,
2007                                                                                   /s/
Vinod M. Khilnani
                                             ________________________________
        Vinod M. Khilnani




Executed in the name and on behalf of the Company at Elkhart, Indiana as of
the 1 day of August, 2007.




CTS CORPORATION

 
By:     /s/ James L. Cummins
    ___________________________________
    James L. Cummins
            Senior Vice President Administration

3

--------------------------------------------------------------------------------



EXHIBIT A


CTS CORPORATION


Relative Total Stockholder Return — Peer Group (32 Peers)
 


NAME
SYMBOL
STOCK EXCHANGE
Aeroflex Incorporated
ARXX
Nasdaq Global Select Market
ArvinMeritor, Inc.
ARM
New York Stock Exchange
AVX Corporation
AVX
New York Stock Exchange
Benchmark Electronics, Inc.
BHE
New York Stock Exchange
BorgWarner Inc.
BWA
New York Stock Exchange
Celestica Inc.
CLS
New York Stock Exchange
EPCOS AG
EPC
New York Stock Exchange
Flextronics International Ltd.
FLEX
Nasdaq Global Select Market
Frequency Electronics, Inc.
FEIM
Nasdaq Global Market
Gentex Corporation
GNTX
Nasdaq Global Select Market
Jabil Circuit, Inc.
JBL
New York Stock Exchange
KEMET Corporation
KEM
New York Stock Exchange
Key Tronic Corporation
KTCC
Nasdaq Global Market
Kimball International, Inc.
KBALB
Nasdaq Global Select Market
LaBarge, Inc.
LB
American Stock Exchange
Lear Corporation
LEA
New York Stock Exchange
LittelFuse, Inc.
LFUS
Nasdaq Global Select Market
Methode Electronics, Inc.
METH
Nasdaq Global Select Market
Molex Incorporated
MOLX
Nasdaq Global Select Market
Plexus Corp.
PLXS
Nasdaq Global Select Market
RF Micro Devices, Inc.
RFMD
Nasdaq Global Select Market
Sanmina-Sci Corporation
SANM
Nasdaq Global Select Market
Sirenza Microdevices, Inc.
SMDI
Nasdaq Global Market
Solectron Corporation
SLR
New York Stock Exchange
Sparton Corporation
SPA
New York Stock Exchange
Spectrum Control, Inc.
SPEC
Nasdaq Global Market
Stoneridge, Inc.
SRI
New York Stock Exchange
Sypris Solutions, Inc.
SYPR
Nasdaq Global Market
Technitrol, Inc.
TNL
New York Stock Exchange
Triquint Semiconductors, Inc.
TQNT
Nasdaq Global Select Market
Vishay Intertechnology, Inc.
VSH
New York Stock Exchange
Williams Controls, Inc.
WMCO
Nasdaq Global Market







      
                                           
      
                                 
    

4

--------------------------------------------------------------------------------



Peer Group Adjustment Protocol


If, as of the last date of any Performance Period, all of the common equity of
any Peer has been delisted from the stock exchange on which any of its common
equity was listed as of the date of this Agreement (and all such common equity
(or the common equity of a successor to all or substantially all of the business
of such Peer) has not been, within 30 days of such delisting, subsequently
listed on any of the New York Stock Exchange, the Nasdaq Stock Market LLC, the
London Stock Exchange or the American Stock Exchange), then:
 
·  
such Peer will be removed from the Peer Group for purposes of such Performance
Period and any subsequent Performance Periods; and

 
·  
the Relative Total Stockholder Return for such Performance Period and any
subsequent Performance Periods will be calculated as if such Peer had never been
a member of the Peer Group.

 
For purposes of this Agreement, Peer includes any successor to all or
substantially all of the business of an entity as set forth on Exhibit A,
whether or not the same legal entity at end of any Performance Period.


If a company files for bankruptcy or is operating under bankruptcy protection,
it clearly shows bad performance and will, therefore, stay in the Peer Group as
a bottom performer.

5

--------------------------------------------------------------------------------



EXHIBIT B


CTS CORPORATION


Determining Relative Total Stockholder Return
                                                              (for each
Performance
Period)                                                                


For purposes of calculating Relative Total Stockholder Return (rounding shall be
to the nearest tenth of a percent, with all hundredths of a percent equal to or
greater than 5 rounded up to the nearest tenth of a percent):


·  
Company Return.  For each Performance Period, the Company’s Total Stockholder
Return will be a percentage amount determined based on (1) the average closing
price of the Shares for the 20 business days immediately preceding the
respective Vesting Date (including aggregate dividends for the Performance
Period) compared to (2) the average closing price of the Shares for the 20
business days immediately preceding July 2, 2007.

 
·  
Peer Return.

 
 
For each Performance Period, each Peer’s Total Stock Return will be a percentage
amount determined based on (1) the closing stock price on the last trading day
of the Performance Period (adjusted for stock splits) compared to (2) the
closing stock price on the first trading day of the Performance Period (adjusted
for stock splits.)

 
·  
Company Ranking.  For each Performance Period, the Company’s and each Peer’s
Total Stockholder Return will be ranked in decreasing order.  Relative Total
Stockholder Return equals the percentile rank (expressed as a percentage) of the
Company’s Total Stockholder Return when compared to the rankings, from lowest to
highest, of the Total Stockholder Returns of the Peers comprising the Peer Group
for the Performance Period.

 

      
                                           
      
                                 
    

6

--------------------------------------------------------------------------------



RTSR Matrix
 
Relative Total Stockholder
Return                                                                               Earned
and Vested Performance
(RTSR) for a Performance
Period                                                                    Shares
for the Performance Period
 
Less than
33%                                                                                                                           
0 Performance Shares
 
Greater than or equal to 33% and
less                                                                                  
50% of Performance Shares (or 4,166 than or equal to 49.9%Shares)
 
Greater than 49.9% and less than
or                                                                                     
100% of Performance Shares (or 8,333 equal to 66.6%Shares)
 
Greater than
66.6%                                                                                                                   
150% of Performance Shares (or 12,500 Shares)
 
*  Provided, that in no event shall the Grantee be entitled to receive more than
25,000 Shares during the Performance Period under this Agreement.


Examples:
 
1.           Hypothetical results for First Performance Period:
 
Company Ranking:                     15th out of 34
RTSR:                                           55.9 percentile of Peer Group
Payout:                                         100%, or 8,333 Shares


2.           Hypothetical results for Second Performance Period:
 
Company Ranking:                     21st out of 34
RTSR:                                           38.2 percentile of Peer Group
Period Payout:                            50%, or 4,166 Shares
Cumulative Payout:                    12,499 Shares


3.           Hypothetical results for Third Performance Period:
 
Company Ranking:                      10th out of 34
RTSR:                                            70.6 percentile of Peer Group
Period Payout:                              150%, or 12,500 Shares
Total Payout:                                24,999


4.           Alternative hypothetical results for Third Performance Period
(where 100% of payout received for First Performance Period and 150% of payout
received for Second Performance Period, for a total of 20,833 previously earned
Shares):
 
Company Ranking:                     8th out of 34
RTSR:                                           76.5 percentile of Peer Group
Payout:                                         150%, but overall cap applies –
only 4,167additional Shares are earned
Total Payout:                               25,000

7

--------------------------------------------------------------------------------


